Citation Nr: 1627699	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD) and asbestosis, to include as due to exposure to asbestos or other environmental toxins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from June 1952 to June 1956.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2009 rating action of the Cleveland, Ohio, Regional Office (RO), of the Department of Veterans Affairs.  The appellant's claim has been transferred to the New Orleans, Louisiana, RO which now has jurisdiction over the matter.

After an initial review of the claim, the Board, in July 2010, remanded the claim to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Subsequently, in April 2012, the Board denied the appellant's claim for benefits.  The appellant was notified of that action and he appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  In a September 2013 Order, the Court granted the VA General Counsel's and the appellant's Joint Motion for Remand (JMR).  The Board's decision was vacated and remanded to the Board.  It is noted that the Order called for the claim to be remanded to the AOJ so that an attempt could be made to obtain additional records regarding possible asbestos exposure during service and so that a contemporaneous medical examination could be accomplished based upon a complete record.  As such, the Board remanded the claim in April 2014 and it has since been returned to the Board for review.  

Upon reviewing the development that has occurred since April 2014, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant underwent an additional medical examination and that examination has been included in the claims folder for review.  Also, the AOJ has obtained additional records that were not previously of record.  The AOJ subsequently issued a Supplemental Statement of the Case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Although the appellant may have been exposed to asbestos while he was on active duty, he has not been diagnosed as suffering from a disability, disease, or disorder that is etiologically related to said asbestos exposure.  

2.  While on active duty, the appellant was not diagnosed as suffering from a respiratory disorder, to include COPD, emphysema, or bronchitis.  

3.  The appellant's current severe COPD was not incurred during service or until many years after discharge and it is not etiologically related to active duty service or any incident thereof, but, rather, it has been linked to his thirty-plus years of cigarette smoking.  


CONCLUSION OF LAW

A respiratory disorder, currently diagnosed as COPD, was not incurred or aggravated during active duty service and is not otherwise etiologically related to service, to include exposure to asbestos, dust, or fumes.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issue involving service connection.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's available and known service personnel and treatment records, VA medical records, known and available private medical records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained.

The Board recognizes that VA is obligated to provide an examination when the evidence of record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The record reflects that the appellant has undergone an examination with the most recent examination occurring in 2014.  The examination involved a review of the claims file, a thorough examination of the appellant, and opinions that were supported by sufficient rationale.  A copy of the most recent VA examination report is of record.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was the appellant's obligation to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinions with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) appellant status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. at 393.

B.  Factual Background and Legal Analysis

The appellant contends that service connection is warranted for a respiratory disorder, to include COPD, as it was incurred due to exposure to various substances as a result of his active duty service in the United States Navy.  In statements dated throughout the claims period, the appellant has reported that he participated in the complete overhaul of the USS ONSLOW (AVP-48) at Mare Island Naval Shipyard, in Vallejo, California, from October 1952 to March 1953.  He also reported that he was exposed to asbestos, and fumes and dust from welding, sandblasting, and fiber glass installation as part of the ship's refurbishment.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated, the appellant has claimed that he now suffers from a respiratory disorder that he relates being due asbestos exposure or hazardous materials exposure during service.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include:  dyspnea on exertion; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and, pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  VA Manual M21-1, Part IV, Subpart ii, 2, C, 2, g.

In McGinty v. Brown, the Court observed that there is no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA issued a circular on asbestos-related diseases that provides some guidelines for considering compensation claims based on exposure to asbestos.  Ultimately the information in the circular has been subsumed in to the appropriate sections of VA Manual M21-1.  

More recently, the Court has held that "neither MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Board acknowledges that the appellant now suffers from a chronic respiratory disability.  A September 1986 report of VA medical examination notes a diagnosis of emphysema since October 1985, and the appellant was diagnosed with COPD upon VA examination in November 1986.  He has continued to undergo treatment for COPD and occasional bouts of acute bronchitis at the Shreveport VA Medical Center (VAMC) since April 2000 and was most recently diagnosed with severe COPD upon VA examination in October 2010.  The examiner who conducted the October 2010 VA examination found that there was no evidence of asbestos-related disease on a chest-ray or CAT scan.  The Board would note that while the appellant has averred that he now suffers from an asbestos-related disorder, such as asbestosis, the medical evidence does not contain an opinion from a provider who has given a specific of asbestosis.  Instead, the record demonstrates the presence of a current respiratory disability for which a diagnosis of COPD is assigned.  

The Board would further recognize that the appellant may have been exposed to asbestos while serving aboard the USS Onslow and other ships during the early 1950s.  The Board also concedes that that he may have been exposed to environmental hazards when the USS Onslow was undergoing repairs/refitting at Mare Island.  However, the Board cannot conclude that the appellant had more than minimal exposure to asbestos and other hazardous materials during service.  Hence, the first two elements of service connection-a current disability and an in-service injury-are demonstrated. 

The Board must then turn to the final element necessary for service connection:  whether a relationship exists between the appellant's in-service exposure to substances such as dust, fumes, and asbestos, and his current COPD in light of latency and exposure factors. 

Service treatment records are negative for any evidence of respiratory problems and the appellant's lungs.  A chest x-ray accomplished in June of 1956 produced "normal" results.  

Contained in the record are two opinions concerning the appellant's current condition and the condition's relationship to his service.  The first examination was accomplished in October 2010.  This opinion weighs against the claim.  After physically examining the appellant and reviewing the claims file and service records, the examiner found that the appellant's COPD was secondary to his tobacco use.  The appellant had a long history of smoking before he quit in 1985 - the year he was diagnosed with COPD.  The examiner further concluded that any hazardous material that the appellant may have been exposed thereto did not cause or result in the development of his COPD.  

Similarly, the examiner found that there was no evidence of asbestos-related disease, such as asbestosis, on a chest x-ray or CAT scan, and concluded that the appellant's COPD was not incurred as a result of his asbestos exposure during active duty service.  The Board notes that it appears the VA examination report contains a typographical error in the requests for opinion, with the lack of a questions mark at the end of the opinion request giving an impression that there is a favorable statement.  However, the opinion requests are followed by paragraphs marked "ANSWER."  The answers indicate each state that "[i]t is not at least as likely as not" that the appellant incurred a respiratory disorder or asbestosis as a result of exposure to environmental hazards or asbestos in service.  Review of the analysis and the examination report as a whole clearly indicates that the examiner found that the appellant's COPD was due to tobacco use and was not related to exposure to asbestos or any incident of active duty service. 

As a result of the Board's most recent Remand, the appellant underwent a VA pulmonary examination in December 2014.  The examiner noted, at the start of the examination, that the appellant's military medical records were negative for any treatment for or findings indicative of any type of respiratory disorder or of a prodroma that would suggest the development of a respiratory disorder during his period of service.  The examiner further noted that it was thirty years after the appellant was discharged from the Navy that he was diagnosed as having "probable" COPD/emphysema.  The examiner referenced the appellant's October 2010 VA examination that noted that the appellant had not been diagnosed previously with asbestosis but that he had a thirty year history of smoking.  Upon completion of the examination, which found that the appellant was suffering from COPD but not asbestosis or any other asbestos-related disease, disorder, or disability, the examiner, with a co-signer, concluded that the appellant's current lung disorder was not related to service and was not caused by asbestos exposure or any other environmental hazards.  The examiner went on to note:

COPD is a chronic inflammatory response to genetics and environmental factors, including cigarette smoke, that results in obstruction, small airway fibrosis and destruction of lung parenchyma.  Chronic obstructive pulmonary disease (COPD) is composed primarily of three conditions:  chronic bronchitis, chronic asthma, and/or emphysema.  Medical records indicate the Veteran has both emphysematous and bronchitis components. . . .

....

VA PFTs . . . indicate progressive and severe obstructive ventilatory impairment with decrease in DLCO.  This is most consistent with changes related to COPD.  Current VAE PFT indicates very severe obstructive ventilator impairment and assesses COPD/emphysema/bronchitis. . . .

	. . . [it] is not at least as likely as not that the Veteran incurred a respiratory disorder, to include a disorder for which a diagnosis of COPD is assigned, as a result of his service, to include exposure to dust, fumes, or other environmental hazards during renovation of the ship.

The examiner provided a further opinion which is below:

It is not at least as likely as not that the Veteran currently has asbestosis, or any other current respiratory disorder, as a result of his active service, or any incident of his service, to include service on the USS Onslow from December 1952 to May 1954, to include exposure to asbestos or other environmental hazards on board the ship.

....

Asbestos is a chronic inflammatory and fibrotic medical condition affecting the parenchymal tissue of the lungs caused by the inhalation and retention of asbestos fibers. . . 

There is no lung biopsy.  There is relevant in-service asbestos exposure, but exposure to asbestos exposure is not an asbestosis diagnosis.  The Veteran has a progressive obstructive ventilatory pattern with decreased DLCO on PFT studies.  The DLCO is better attributed to the COPD above because it is associated with obstructive pattern.  Radiographic studies do not indicate pleural plaques, interstitial fibrosis or other findings consistent with asbestosis.  

Epidemiological studies do not clearly or consistently show a strong link or causality between COPD and asbestos exposure in humans.

STRS indicate no acute respiratory problems from dust, fumes, or other environmental hazards during renovation of the ship, and there is no radiographic evidence indicat[ing] and no PFT restrictive disease to suggest an environmentally-related chronic pneumoconiosis.

	. . . the medical evidence indicates that Veteran does not have a diagnosis of asbestosis, or that the Veteran's COPD/emphysema/bronchitis is caused by asbestos or other environmental hazards on board the ship, but is more than likely etiologically related to tobacco smoking.  

Therefore, it is not at least as likely as not that the Veteran currently has asbestosis, or any other current respiratory disorder, as a result of his active service or any incident of his service, to include service on the USS Onslow from December 1952 to May 1954, to include exposure to asbestos or other environmental hazards on board the ship.   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In this case, there is no evidence of record to show that the appellant sought treatment for any condition of the lungs within the year immediately following his release from active duty and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the possible presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2015).

COPD is not a disorder which is readily visible to a lay person as it begins to develop, since it is inside the lungs, although symptoms may be readily apparent to a lay person when COPD becomes more advanced.  Thus, the appellant, as a lay person, is not competent to state when COPD began, and he is not competent to provide a medical opinion as to the cause underlying onset of COPD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the appellant's lay evidence that he developed COPD as a result of substances he was exposed to in service is not competent evidence to link his currently diagnosed COPD to his service or any injury incurred in service. 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's medical opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 739, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the record contains two negative opinions provided by VA health care providers.  The Board notes that the VA examiners who provided the opinions contained in the claims file have not been equivocal.  Rather, the reviewers were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinions, the VA examiners' opinions do not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2015) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinions provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinion" provided by the appellant has minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, medical experts have fairly considered all the evidence and the opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt both of the examiners' opinions on which it bases its determination that service connection for a respiratory disorder is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 44, 448-9 (2000).

Again, the Board has considered the statements of the appellant connecting his respiratory disorder to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the appellant is competent to testify as to observable symptoms, such as the onset of dyspnea, but notes that he has not described a continuity of symptoms since service and finds that his opinion as to the cause of his lung disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Additionally, the Board has considered whether the appellant's COPD is secondary to any service-connected disability or treatment therefore.  38 C.F.R. § 3.310.  However, the service connection has not been granted for any disorder, so provisions regarding secondary service connection are not applicable to this claim. 

In sum, while the record contains evidence that the appellant had exposure to asbestos to service and was exposed to dust and other fumes associated with the refitting of the USS Onslow, the medical evidence of record weighs against a finding that the appellant's COPD was at least as likely as not due to or the result of or caused by any in-service exposure.  The record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  No other theory of entitlement under the laws governing appellant's benefits is applicable to this claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and that service connection is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asbestosis, to include as due to exposure to asbestos or other environmental toxins, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


